         Case 2:19-cv-00051-SEH Document 8 Filed 11/18/19 Page 1 of 2



Thomas J. Karem, Esq.
Karem Law Firm, P.C.
1902 W. Dickerson St., Ste. 103
P.O. Box 682
Bozeman, MT 59771-0682
thomas@karemlaw.com
(406) 586-1986 fax 624-6891

Attorney for Plaintiff

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                           BUTTE DIVISION

TAMMY FRIEDLUND,                   )          Cause No. CV 19-51-BU-SEH
                                   )
                  Plaintiff,       )          NOTICE OF DISMISSAL OF
                                   )          COMPLAINT AGAINST
       vs.                         )          MOUNTAIN WEST FARM
                                   )          BUREAU
MOUNTAIN WEST FARM BUREAU )
MUTUAL INSURANCE CO., a            )
foreign corp., CUNNINGHAM          )
LINDSEY US, INC., a foreign corp., )
ABC Corps., ABC LLCs, and          )
JOHN DOES 1-10,                    )
                                   )
                  Defendants.      )
                                   )
 ________________________________ )

      COMES NOW, Plaintiff, by and through counsel, pursuant to Rule

41(a)(1)(i), Fed.R.Civ.P., on notice that Plaintiff voluntarily dismisses the Complaint

and Jury Demand against Mountain West Farm Bureau Mutual Insurance Company


                                      Page 1 of 2
         Case 2:19-cv-00051-SEH Document 8 Filed 11/18/19 Page 2 of 2



(MWFB). Plaintiff and MWFB have settled all claims.

      A plaintiff may voluntarily dismiss an action without a court order by filing a

notice of dismissal before the opposing party serves either an answer or a motion for

summary judgment. Fed.R.Civ.P. 41(a)(1)(i). MWFB has not answered nor

otherwise appeared.

      WHEREFORE, Plaintiff hereby dismisses the Complaint and Jury Demand

against Mountain West Farm Bureau Mutual Insurance Company with prejudice.

      DATED this ___ day of November, 2019.


                                              /s/ Thomas Karem
                                              Attorney for Plaintiff


                        CERTIFICATE OF SERVICE
      The undersigned hereby certifies that the foregoing document and any
attachments were duly served by ECF as follows:

      Daniela E. Pavuk
      CROWLEY FLECK PLLP
      P.O. Box 2529
      Billings, MT 59103-2529
      dpavuk@crowleyfleck.com

      Dated this ___ day of November, 2019.


                                              /s/ Thomas Karem

cc:   Scott Mitchell

                                     Page 2 of 2
